Per Curiam : . The board of review of DeKalb county held that the parish house of the Catholic church in the city of DeKalb was subject to taxation, and that decision has been certified to this court for review by the Auditor of Public Accounts under the provisions of the Revenue act. The Catholic church is the owner of a tract of land in the city of DeKalb upon the front of which is located its church building and upon its rear its parish house. The latter building is designated as St. Mary’s parsonage and is situated about twenty feet west of the church. It was built by the voluntary contributions of the members of the church and the title is held in trust, by the bishop for the use of the church. It contains fourteen rooms,—seven on the first and seven on the second floor. The parish priest lives in the parsonage. He employs a servant, who also lives in the parsonage. On the first floor there are a kitchen, dining room, parlor, office, etc., and also a chapel. The rooms on the second floor are used as sleeping rooms. This case was tried at the same time as First Congregational Church v. Board of Review, (ante, p. 220,) in which an opinion has been filed at this term, and the record in this case shows that St. Mary’s parsonage was used in connection with the Catholic church of DeKalb by the parish priest and by members of that church in substantially the same manner and for the same purposes as the Congregational parsonage was used by the pastor and members of that church in said city. In the opinion in that case will be found set out in full the uses to which the Congregational parsonage was devoted by the pastor and the congregation, and the question presented here for decision is the same as the question there presented for decision, viz., is said St. Mary’s parsonage exempt from taxation ? We are of the opinion that the primary use to which St. Mary’s parsonage is devoted is a home for the parish priest in the city of DeKalb, and that the other uses to which it is put by the parish priest and the members of the church do not convert it into a place exclusively used for religious purposes, and that it is not exempt from taxation. The reasoning found in the opinion filed in First Congregational Church v. Board of Review, supra, is applicable to the case at bar, and the conclusions there reached, and the reasons given in support of such conclusions, and the authorities there cited, warrant the conclusion that St. Mary’s parsonage is not exempt from taxation. The decision of the board of review of DeKalb county will therefore be approved. Decision approved.